     Case 4:20-cv-00150-DCB-MSA Document 69 Filed 05/13/21 Page 1 of 1



 1   WO
 2
 3                      IN THE UNITED STATES DISTRICT COURT
 4                              FOR THE DISTRICT OF ARIZONA
 5
 6    Michelle Begay,                                 No. CV-20-00150-TUC-DCB (MSA)
 7                 Plaintiff,                         ORDER
 8    v.
 9    Experian        Information       Solutions
      Incorporated, et al.,
10
                   Defendants.
11
12         This matter is before the court on the Stipulation filed by Plaintiff Michelle Begay
13   and Defendant Experian Information Solutions, Inc. seeking the dismissal with prejudice
14   of Plaintiff’s claims against Defendant Experian Information Solutions, Inc. pursuant to
15   Fed. R. Civ. P. § 41. The Court finding good cause,
16         Accordingly,
17         IT IS ORDERED that pursuant to the Stipulation (Doc. 68), all claims and causes
18   of action asserted by Plaintiff against Defendant Experian Information Solutions, Inc. are
19   DISMISSED WITH PREJUDICE.
20         IT IS FURTHER ORDERED that the Clerk of the Court shall close this case.
21         Dated this 12th day of May, 2021.
22
23
24
25
26
27
28
